DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed February 8, 2022, has been entered.  Claims 1-3 and 6-10 are pending in this action.  All previous prior art rejections have been withdrawn in view of newly cited prior art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuisz (US 5,370,881) in view of Beauregard et al. (US 6,458,401).
Regarding claims 1 and 10, Fuisz teaches a method for preparing a chewing gum composition and a chewing gum composition comprising preparing a premix of a water insoluble flavoring agent and a matrix material then mixing the premix with a gum base.  Maltitol is taught as a matrix material  (col. 7 lines 13-27; Examples 1 and 4).  The flavors of Fuisz are liquid before preparing the premix/flavor delivery system (col. 5 lines 25-27).
The flavor delivery system is taught to be included in the chewing gum at 0.25 to 40 % by weight of the chewing gum (col. 11 lines 8-15), and the flavor is included in the delivery system at preferably 2 to 12 wt. %.  This provides a flavor content in the chewing gum ranging from 0.005 to 8 wt. %, encompassing and thereby rendering obvious the claimed range.  
 While Fuisz teaches maltitol as a matrix material suitable for use in their premix, they are silent as to the maltitol having a specific surface area as claimed.
Beauregard et al. teach a maltitol powder made by a simple and continuous process.  Beauregard et al. teach their process is less expensive, and less complex, while still providing a maltitol that is a crystalline powder (col. 2 lines 14-34).  Therefore, where Fuisz teaches a maltitol powder as a matrix material for combination with a flavor oil that is subsequently included in a chewing gum, it would have been obvious to have 
Beauregard et al. do not report the specific surface area of their particles.  However, given that the maltitol powder of the instant invention is said to be produced by the method of Beauregard et al. (instant specification at p. 12 lines 19-21), the maltitol powder of Beauregard et al. is considered to have a specific surface area as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 2, Fuisz teaches the flavor delivery system is included in the chewing gum at 0.25 to 40 % by weight of the chewing gum (col. 11 lines 8-15).  Given that the flavor delivery system comprises preferably 2 to 12 wt. % flavor, the remainder being maltitol, this provides an amount of maltitol in the chewing gum overlapping the claimed range.  Further, additional polyol powder may be present in the chewing gum as bulking agent/sweetener (col. 11 lines 16-20; Example 4).  Therefore, it would have 
Regarding claim 3, Beauregard et al. teach the polyol powder can be ground to the desired particle size (col. 3 lines 49-52), and also teach the polyol powder having a particle size of 300 µm to 850 µm (col. 4 lines 25-29), falling within the claimed range. 
Regarding claims 6 and 7, the polyol powder of Beauregard et al. is a granulate obtained by wet granulation (e.g., Example 1).  It is again noted that the polyol powder of the instant invention is made by the method of Beauregard et al. (instant specification at p. 12 lines 19-21).
Regarding claim 8, the polyol powder of Beauregard et al. consists of maltitol (e.g., Example 1).
Regarding claim 9, Fuisz teaches a chewing gum composition comprising a chewing gum base, at least one polyol powder that can be maltitol, and at least one water insoluble flavoring agent adsorbed on the polyol powder (col. 7 lines 13-27; Examples 1 and 4).  Fuisz teaches the flavor delivery system is taught to be included in the chewing gum at 0.25 to 40 % by weight of the chewing gum (col. 11 lines 8-15), and the flavor is included in the delivery system at preferably 2 to 12 wt. %.  This provides a flavor content in the chewing gum ranging from 0.005 to 8 wt. %, encompassing and thereby rendering obvious the claimed range.
While Fuisz teaches maltitol as a matrix material suitable for use in their premix, they are silent as to the maltitol having a specific surface area as claimed.
Beauregard et al. teach a maltitol powder made by a simple and continuous process.  Beauregard et al. teach their process is less expensive, and less complex, while still providing a maltitol that is a crystalline powder (col. 2 lines 14-34).  Therefore, where Fuisz teaches a maltitol powder as a matrix material for combination with a flavor oil that is subsequently included in a chewing gum, it would have been obvious to have utilized the maltitol powder of Beauregard et al. in order to provide a flavored chewing gum that included a maltitol that was a lower cost that other maltitol powders.  This would have been expected to continue to provide the predictable result of a flavored chewing gum.
Beauregard et al. do not report the specific surface area of their particles.  However, given that the maltitol powder of the instant invention is said to be produced by the method of Beauregard et al. (instant specification at p. 12 lines 19-21), the maltitol powder of Beauregard et al. is considered to have a specific surface area as claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Response to Arguments

Applicant’s arguments filed February 8, 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
All claims are now rejected over Fuisz in view of Beauregard et al. as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791